DETAILED ACTION 
The office action is in response to the application filled on 11/15/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
4.	Claim 1 objected to because of the following informalities: line 8, “the temperature
” need to be changed to “a temperature”.  
5.	Claim 1 objected to because of the following informalities: line 8, “the magnetic flux
” Need to be changed to “a magnetic flux”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1, 3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuster et al. (20150263515).
Regarding claim 1. Schuster et al. disclose (figures 12 and 4A) a current transformer (figures 1 and 2) comprising: a magnetic circuit (2) made of magnetic material that is intended to be placed around a primary conductor (12); and a secondary winding (6) that is wound onto a portion of said magnetic circuit (2) in order to deliver a secondary current (current through 6) to a processing circuit (10), characterized in that wherein the magnetic circuit comprises at least one device (the secondary 16 is coiled several times around the torus 20) for varying the magnetization of a portion of said magnetic circuit (2) according to the temperature (T0, T1 and TC)  in order to limit or to decrease the magnetic flux (by decreasing the magnetic field, magnetic flux can be decreased since the relation shop between magnetic flux and magnetic field is directly proportional to one another, by decreasing one, we can decrease the other one Phi=B*A, where Phi is magnetic flux. B=magnetic field and A=Area perpendicular to magnetic field B) in the magnetic circuit when the temperature of the magnetic circuit increases (the magnetic circuit comprises a magnetothermal (or magnetocaloric) material, i.e. a material for which the magnetization increases with temperature above a first temperature greater than or equal to 330 K, and notably exhibits a peak, the maximum of which is greater than 40 emu/g, and increases with the magnetic field applied) (para. 0009).

Schuster et al. disclose (figures 12 and 4A) wherein the device for varying magnetization creates an additional complete or partial gap (When the temperature increases, above a first temperature T.sub.0, the magnetization M of the material increases rapidly, to reach a maximum at a second temperature T.sub.1, above which the magnetization decreases until it is canceled at the Curie temperature Tc of the material. These various temperatures T.sub.0, T.sub.1, Tc are themselves dependent on the magnetic field H applied (see the variations obtained for a field of 0.2 T and a field of 7 T in FIG. 3) (para. 0017) (the secondary 16 is coiled several times around the torus 20 which represent the gap the coil creat around the conductor) in the magnetic circuit (2) in order to limit the circulation of the magnetic flux (the magnetic field) when the temperature exceeds a predetermined threshold (the magnetic field) in the magnetic circuit when the temperature of the magnetic circuit increases (the magnetic circuit comprises a magnetothermal (or magnetocaloric) material, i.e. a material for which the magnetization increases with temperature above a first temperature greater than or equal to 330 K, and notably exhibits a peak, the maximum of which is greater than 40 emu/g, and increases with the magnetic field applied ) (para. 0009).

Regarding claim 9. Schuster et al. disclose (figures 12 and 4A) the current transformer wherein the device for varying magnetization comprising a static device housed in a section of said magnetic circuit, said static device being made up of a magnetic material having a Curie point (magnetothermal (or magnetocaloric) material) or a Curie temperature (When the temperature increases, above a first temperature T.sub.0, the magnetization M of the material increases rapidly, to reach a maximum at a second temperature T.sub.1, above which the magnetization decreases until it is canceled at the Curie temperature Tc of the material. These various temperatures T.sub.0, T.sub.1, Tc are themselves dependent on the magnetic field H applied (see the variations obtained for a field of 0.2 T and a field of 7 T in FIG. 3) (para. 0017)) that is lower than that of the magnetic material of the magnetic circuit. (the magnetic circuit comprises .

Claim Rejections - 35 USC § 103
9.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10. Claims 2, 4 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schuster et al. (20150263515).
Regarding claim 2. Schuster et al. disclose as modified disclosed the claimed invention wherein the device for varying magnetization limits except the circulation of the magnetic flux to a value that is less than 50% of the value at 20°C when the temperature is higher than 150°C.

It should be noted that according to MPEP 2144.05 (II) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. Since Schuster et al. discloses the current transformer but simply fails to disclose the workable ranges of the circuit.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to disclose wherein the circulation of the magnetic flux to a value that is less than 50% of the value at 20°C when the temperature is higher than 150°C for providing improved magnetic performance.”

Schuster et al. disclose (figures 12 and 4A) as modified disclosed the claimed invention except wherein said predetermined threshold is between 120°C and 180°C.

It should be noted that according to MPEP 2144.05 (II) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. Since Schuster et al. discloses the current transformer but simply fails to disclose the workable ranges of the circuit.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to disclose wherein said predetermined threshold is between 120°C and 180°C for providing improved magnetic performance.”

Regarding claim 10.  Schuster et al. disclose (figures 12 and 4A) as modified disclosed the claimed invention except wherein the material of the static device has a Curie temperature between 80°C and 200°C.

It should be noted that according to MPEP 2144.05 (II) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. Since Schuster et al. discloses the current transformer but simply fails to disclose the workable ranges of the circuit.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to disclose wherein the material of the static device has a Curie temperature between 80°C and 200°C for providing improved magnetic performance.”


11. Claims 5-8 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schuster et al. (20150263515) in view of Findlay (20140144903).

Regarding claim 5. Schuster et al. disclose (figures 12 and 4A) the current transformer wherein the device for varying magnetization.

 Schuster et al. does not specifically disclose a mechanical device housed in a recess of the magnetic circuit in order to produce a gap or to increase a gap by opening the magnetic circuit when the temperature reaches said predetermined threshold. 

Findlay disclose (figure 1) a mechanical device (The control mechanism may be electronically or mechanically operated. For example, in one embodiment, the user may be able to select a setting number using appropriate buttons and an appropriate actuator, such as a servomechanism, moves the lever so that the core members are separated by an air gap size corresponding to that setting) (para. 0045) housed (81) in a recess (66) of the magnetic circuit (magnetic core 13, 65, 82, 83 and 84) in order to produce a gap (air gap 21 and 23) or to increase a gap by opening the magnetic circuit when the temperature reaches said predetermined threshold (0095).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Schuster et al. invention with the circuit as disclose by Findlay in order to generate a magnetic field in the magnetic core and the air gap which lead to operational efficiencies.

Regarding claim 6. Schuster et al. disclose (figures 12 and 4A) the current transformer.

Schuster et al. does not specifically disclose wherein the mechanical device comprises bi-metal strips, which are mounted head-to-tail and are housed in a recess in order to effect a separation of the magnetic circuit, generating a gap.

Findlay disclose (figure 1) wherein the mechanical device (The control mechanism) comprises bi-metal strips, which are mounted head-to-tail and are housed in a recess in order to effect a separation of the magnetic circuit, generating a gap (a magnetic core having a first end and a second end separated by an air gap. Each annealing unit may comprise an induction coil wound around the magnetic core and configured to generate a magnetic field in the magnetic core and the air gap) (para. 0011).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Schuster et al. invention with the circuit as disclose by Findlay in order to generate a magnetic field in the magnetic core and the air gap which lead to operational efficiencies.

Regarding claim 7. The combination as modified disclosed the claimed invention except wherein the mechanical device comprises from 6 to 12 strips of bi-metal.
It should be noted that according to MPEP 2144.05 (II) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. Since Schuster et al. discloses the current transformer but simply fails to disclose the workable ranges of the circuit.


Regarding claim 8. The combination as modified disclosed the claimed invention except wherein said gap is greater than 0.5 mm when the temperature is higher than 120°C or the magnetic circuit experiences a temperature increase of 120 K.

It should be noted that according to MPEP 2144.05 (II) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. Since Schuster et al. discloses the current transformer but simply fails to disclose the workable ranges of the circuit.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to disclose wherein said gap is greater than 0.5 mm when the temperature is higher than 120°C or the magnetic circuit experiences a temperature increase of 120 K for providing improved magnetic performance.”

Regarding claim 13  Schuster et al. disclose an electronic protection device comprising an electronic processing unit (10) connected to at least one current transformer (figures 1 and 2) and delivering an electronic signal in response to protection functions, which said device is characterized in that it further comprises a current transformer according to claim 1 having a secondary winding (6) connected to said processing unit (10)  in order to deliver a secondary measurement (measurement at the secondary winding 6) or electrical power supply current (figures 12 and 4A).

12. Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schuster et al. (20150263515) in view of SOTO (EP 2322788).
Regarding claim 11. Schuster et al. disclose (figures 12 and 4A) the power electronic device.

Schuster et al. does not specifically disclose wherein the material of the static device is predominantly made up of iron-nickel (FeNi) or of ferrite.

SOTO disclose wherein the material of the static device is predominantly made up of iron-nickel (FeNi) or of ferrite (abstract).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Schuster et al. invention with the circuit as disclose by SOTO in order to operate by demagnetizing the matter on which it acts, in practice allowing said matter to act and behave naturally at a molecular level without external influence which lead to operational efficiencies.

13. Claim 12 is are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schuster et al. (20150263515) in view of William (1710862).
Regarding claim 12.   Schuster et al. disclose (figures 12 and 4A) the current transformer. 

 Schuster et al. does not specifically disclose wherein the material of the static device comprises cutouts for avoiding current losses through eddy currents.

William disclose (figure 2) wherein the material of the static device (plates 28) comprises cutouts for avoiding current losses through eddy currents (prevent eddy current losses).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Schuster et al. invention with the circuit as disclose by William in order to facilitate the mounting of the ignition coil winding and the magnetic circuit which lead to operational efficiencies.

14. Claim 14 is are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schuster et al. (20150263515) in view of Teel et al. (4068275).

Regarding claim 14.  Schuster et al. disclose the claimed invention except an electrical circuit breaker comprising at least one main electrical contact for interrupting a current in an electrical circuit, a mechanism for controlling the opening of said electrical contact and a protection device delivering a control signal to said control mechanism, characterized in that it comprises wherein at least one current transformer according to claim 1 connected to a processing unit of said protection device.

Teel et al. disclose an electrical circuit breaker (68) comprising at least one main electrical contact for interrupting a current in an electrical circuit (figure 1), a mechanism for controlling the opening of said electrical contact and a protection device delivering a control signal to said control mechanism, characterized in that it comprises wherein at least one current transformer (12, 14) according to claim 1 connected to a processing unit (monitors 24a, 28a and 32a) of said protection device (38).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Schuster et al. invention with the circuit as disclose by Teel in order to provide a system for protecting a power distribution network from 
Conclusion 
15.	Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. 
Additionally, in the event that other prior art is provided and made of record by the Examiner, as being relevant or pertinent to applicant's disclosure but not relied upon. The references are provided for the convenience of the applicant.  The Examiner request that the references be considered in any subsequent amendments, as they are also representative of the teaches of the art and may apply to the specific limitations of any newly amended claim(s).
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in order to ensure proper interpretation of the newly added limitations and to verify/ascertain the metes and bounds of the claimed invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838    
                                                                                                                                                                                                     /Nguyen Tran/Primary Examiner, Art Unit 2838